  Case: 1:20-cv-00845 Document #: 40 Filed: 06/22/20 Page 1 of 11 PageID #:2037




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

ESTÉE LAUDER COSMETICS LTD.     )
and MAKE-UP ART COSMETICS INC., )
                                )
         Plaintiffs,            )
                                )                    Case No. 20 C 845
     v.                         )
                                )                    Judge John Z. Lee
THE PARTNERSHIPS and            )
UNINCORPORATED ASSOCIATIONS )
IDENTIFIED ON SCHEDULE “A,”     )
                                )
         Defendants.            )

                                      ORDER

      Plaintiffs Estée Lauder Cosmetics Ltd. and Make-Up Art Cosmetics Inc.

(“MAC”) allege claims of trademark infringement against 75 online retailers. See

Compl., ECF No. 1. Given the dozens of Defendants in this case, the Court instructed

the Plaintiffs to file a memorandum of law as to why joinder is appropriate under

Rule 20 of the Federal Rules of Civil Procedure. ECF No. 14. The Court has reviewed

that memorandum and, for the following reasons, finds that joinder is improper. As

detailed below, the Plaintiffs may attempt to cure the deficiency by filing an amended

complaint. Moreover, in light of this Order, Plaintiffs’ motions [16][21] are stricken

without prejudice. Their motion for leave to file under seal [24], however, is granted.

                                I.     Background

      MAC, an Estée Lauder subsidiary, has an exclusive license to use several

federally registered trademarks in connection with various cosmetics and related

beauty products. Compl. ¶ 6. Since at least 2000, Estée Lauder has generated a
  Case: 1:20-cv-00845 Document #: 40 Filed: 06/22/20 Page 2 of 11 PageID #:2038




significant portion of its business through operating a website that promotes and sells

genuine MAC products. Id. ¶ 14.

      MAC and Estée Lauder (“the Plaintiffs”) bring claims under the Lanham Act,

alleging that the Defendants, “either individually or jointly,” run e-commerce stores

in foreign jurisdictions that advertise and sell counterfeit MAC products to customers

in the United States. Id. ¶ 17. The Defendants’ stores, the Plaintiffs state, “often

share unique identifiers” such as common design elements, allegedly evincing that

Defendants “are an interrelated group of counterfeiters working in active concert to

knowingly and willfully manufacture, import, distribute, offer for sale, and sell

products using infringing and counterfeit versions of the MAC Trademarks.” Id. ¶ 28.

      Shortly after this case was filed, the Court sua sponte raised the issue of

whether joinder of the Defendants is appropriate, asking the Plaintiffs for a

memorandum of law in support of their position. ECF No. 14, see Fed. R. Civ. P.

21 (“On motion or on its own, the court may at any time, on just terms, add or drop

a party.”); George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (faulting the district

court for not scrutinizing the propriety of joinder in case with twenty-four

defendants). The Court now turns to that issue.

                              II.    Legal Standard

      Federal Rule of Civil Procedure 20(a)(2) provides that multiple defendants may

be joined in a single action if (1) the claims against them are asserted “with respect

to or arising out of the same transaction, occurrence, or series of transactions or




                                          2
  Case: 1:20-cv-00845 Document #: 40 Filed: 06/22/20 Page 3 of 11 PageID #:2039




occurrences,” and (2) there is a “question of law or fact common to all

defendants.” Fed. R. Civ. P. 20(a)(2)(A)–(B).

      In considering whether the “transaction or occurrence” requirement is met,

courts must “consider the totality of the claims, including the nature of the claims,

the legal basis for recovery, the law involved, and the respective factual

backgrounds.” Ross v. Bd. of Educ. of Twp. High Sch. Dist. 211, 486 F.3d 279, 284

(7th Cir. 2007). Though “there is no formalistic test” to apply, id.—with questions of

fairness being paramount—courts typically find that there is a shared “transaction

or occurrence” only where there is a “logical relationship between the separate causes

of action.” In re EMC Corp., 677 F.3d 1351, 1358 (Fed. Cir. 2012); In re Price, 42 F.3d

1068, 1073 (7th Cir. 1994). Such a relationship, in turn, exists where there is a

“substantial evidentiary overlap in the facts giving rise to the cause of action against

each defendant,” thus allowing for efficiencies through joinder. In re EMC Corp., 677

F.3d at 1358.

      To this point, courts in this district “have consistently held” that joinder is

improper under Rule 20(a)(2) where “multiple defendants are merely alleged to have

infringed the same patent or trademark.” ThermaPure, Inc. v. Temp-Air, Inc., No. 10

C 4724, 2010 WL 5419090, at *4 (N.D. Ill. Dec. 22, 2010); see, e.g., Slep-Tone Entm’t

Corp. v. Roberto, No. 12 C 5750, 2013 WL 5748896, at *2–3 (N.D. Ill. Oct. 22,

2013); Spread Spectrum Screening, LLC v. Eastman Kodak Co., No. 10 C 1101, 2010

WL 3516106, at *2 (N.D. Ill. Sept. 1, 2010). “That makes sense: . . . . When defendants

are not connected to one another, there is no evidentiary overlap in proving what one




                                           3
  Case: 1:20-cv-00845 Document #: 40 Filed: 06/22/20 Page 4 of 11 PageID #:2040




defendant did and what another did. Or, when viewed from the defense perspective,

there is nothing that one defendant could advance in defending a case that would be

dependent on an unrelated codefendant.” Estée Lauder Cosmetics Ltd. v. The P’ships

and Unincorporated Ass’ns Identified on Schedule A, 334 F.R.D. 182, 187 (N.D. Ill.

2020) (Chang, J.).

      Plaintiffs bear the burden at the outset of the case to plausibly allege that

joinder of defendants is proper under Rule 20(a)(2). See, e.g., Turley v. Gaetz, 625

F.3d 1005, 1011 (7th Cir. 2011); reFX Audio Software Inc. v. Does 1-85, No. 13 C 1790,

2014 WL 1293816, at *7 (N.D. Ill. Mar. 24, 2014). In evaluating whether this burden

has been met, “courts must accept the factual allegations in a plaintiff's complaint as

true.” Desai v. ADT Sec. Servs., Inc., 2011 WL 2837435, at *3 (N.D. Ill. July 18,

2011) (quoting Deskovic v. City of Peekskill, 673 F. Supp. 2d 154, 159 (S.D.N.Y. 2009)).

This assumption of truth does not extend, however, to conclusory or speculative

statements. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Arreola v. Godinez, 546

F.3d 788, 797 (7th Cir. 2008).

      Upon finding that joinder of defendants is improper under Rule 20(a)(2), the

Court may sever the parties on its own or order the plaintiff to cure the deficiency.

See Fed. R. Civ. P. 21; UWM Student Ass’n v. Lovell, 888 F.3d 854, 863 (7th Cir. 2018).

                                   III.   Analysis

      The Court first turns to the Plaintiffs’ contention that joinder would be proper

even if the Defendants operate their e-commerce stores entirely independently of each

other. See Pls.’ Mem. in Supp. of Joinder at 3, ECF No. 25 (“Well-pleaded allegations




                                           4
   Case: 1:20-cv-00845 Document #: 40 Filed: 06/22/20 Page 5 of 11 PageID #:2041




in Plaintiffs’ complaint establish that Defendants are working in a similar manner

and during the same time period to sell counterfeit MAC Products . . . .           This

establishes a logical relationship supporting joinder.” (citing Bose Corp. v. P’ships

and Unincorporated Ass’n Identified on Schedule “A,” No. 19 C 7467, 2020 WL 814869

(N.D. Ill. Feb. 19. 2020))).

       This argument, which appears to adopt the reasoning propounded in Bose

Corp., concedes that parallel sellers of counterfeit goods—that is, counterfeiters

engaged in similar conduct but without any relationship with, or connection to, each

other—do not engage in the same “transaction” as defined under Rule 20(a)(2). Pls.’

Mem. in Supp. of Joinder at 2. But, seizing on the disjunctive “or” in Rule 20(a)’s

“transaction or occurrence,” the argument proffers that those sellers may

nevertheless be part of the same “occurrence” from the perspective of the plaintiff.

After all, the Plaintiffs say, it is not one particular infringer that materially harms

its business interests, but instead the “occurrence” of a “swarm” of infringers

operating in similar ways at similar times. Id. at 3, see Bose Corp., 2020 WL 814869

at *5 (“From the plaintiff’s perspective (which is the appropriate perspective at the

pleading stage) it is irrelevant whether the swarm [of infringers] is intentionally

coordinated or simply a product of forces enabled by the internet.”).

       Although this argument is not without some appeal, the Court is not prepared

to abandon the principle that similar conduct alone is insufficient to establish joinder

of defendants. That would not only flout what courts in this district have “repeatedly

recognized” over several decades, Slep-Tone Entm’t Co., 2013 WL 5748896 at *3, but




                                           5
   Case: 1:20-cv-00845 Document #: 40 Filed: 06/22/20 Page 6 of 11 PageID #:2042




it would also render toothless the limits contained in Rule 20(a)(2), gutting the

demand of a shared “transaction or occurrence” and replacing it with significantly

more lenient standard requiring only that one defendant’s alleged conduct merely

resemble the alleged conduct of their co-defendants in time and manner. As a result,

joinder would be permitted under Rule 20(a) even though none of its intended

purposes—such as avoiding delay and expense where there is evidentiary overlap, see

Eclipse Mfg. Co. v. M and M Rental Center, Inc., 521 F. Supp. 2d 739, 744 (N.D. Ill.

2007)—would be served. Furthermore, it is difficult to fathom a principled basis for

cabining such a rule to trademark-infringement cases, creating the potential for

unintended consequences in how a wide range of cases are litigated.

      Nevertheless, Plaintiffs submit that each parallel trademark infringer

necessarily benefits from the others’ presence—with each additional infringer, the

argument goes, the likelihood that any one of them will be caught decreases—and

thus they should each be considered as acting cooperatively as part of the same set of

“transactions or occurrences.” Pls.’ Mem. in Supp. of Joinder at 8. Although it is

conceivable that in some cases two independent infringers may uniquely and

concretely benefit from the existence of each other, the Court cannot accept the

Plaintiffs’ sweeping suggestion for all cases and all defendants.          Here too, the

Plaintiffs’ logic suffers from the absence of a limiting principle; in almost any context,

given finite enforcement resources, the more people or entities that commit a

violation, the less likely it is that any given violator will be caught.




                                            6
   Case: 1:20-cv-00845 Document #: 40 Filed: 06/22/20 Page 7 of 11 PageID #:2043




       Plaintiffs also invoke practical considerations to support their permissive

reading of Rule 20. For one, they argue, foreign online retail infringers in trademark

cases like this are unlikely to appear and, thus, unlikely to be prejudiced by joinder.

See Pls.’ Mem. in Supp. of Joinder at 11. Granted, this may be true at the liability

stage; by failing to appear, a properly served defendant will be deemed liable by

default whether or not they have been joined with other defendants. See Fed. R. Civ.

P. 55(a).

       But plaintiffs in such trademark cases typically pursue statutory damages

against all of the many defaulting defendants, given the difficulty in calculating

actual damages. See Gabbanelli Accordions & Imports, L.L.C. v. Gabbanelli, 575 F.3d

693, 697–98 (7th Cir. 2009). And when a court is asked to award statutory damages

en masse as to dozens, or even hundreds, of defendants in a single case, it deprives

each defendant of a more tailored judgment. See H-D U.S.A., LLC v. SunFrog, LLC,

311 F. Supp. 3d 1000, 1048 (E.D. Wis. 2008) (noting that statutory damages under

the Lanham Act are “meant to be tailored to the facts of the case at hand” with careful

consideration of various “relevant analytical factors”); Coach, Inc. v. Treasure Box,

Inc., No. 3:11CV468, 2014 WL 888902, at *1–5 (N.D. Ind. Mar. 6, 2014) (deciding on

an amount of statutory damages under the Lanham Act through diligently

considering testimony, the awards issued in more than a dozen analogous cases, “the

profits reaped by the infringer; the revenues lost by the plaintiff; the value of the

trademarks; whether the infringing conduct was willful; the duration of the

infringement; and the potential deterrent effect on the defendant and others”). For




                                          7
   Case: 1:20-cv-00845 Document #: 40 Filed: 06/22/20 Page 8 of 11 PageID #:2044




this reason, joinder of alleged counterfeiters that lack any affiliation is hard to square

with the “fundamental fairness” that is central to the Rule 20(a) inquiry. Chavez v.

Illinois State Police, 251 F.3d 612, 632 (7th Cir. 2001).

      Moving to their next argument, Plaintiffs, in a nod to judicial economy, suggest

that this judicial district will be swamped with single-defendant trademark

infringement cases unless they are permitted to join parallel infringers in one lawsuit.

Pls.’ Mem. in Supp. of Joinder at 12. But, if a defendant likely will not appear to

contest such an individual lawsuit—as Plaintiffs claim—the cases would be far from

a heavy lift for their assigned judges. What’s more, increased docket activity seems

an acceptable and easily surmountable burden to ensure a consistent application of

Rule 20 and minimize prejudice to defendants, particularly when hundreds of

thousands of dollars may be at stake. See 15 U.S.C. § 1117(c) (permitting plaintiffs,

in cases of willful use of a counterfeit mark, to elect to recover statutory damages of

up to $2,000,000 per counterfeit mark per type of goods sold).

       The Court thus embraces the longstanding procedural tenet that joinder

under Rule 20(a) cannot be premised solely on independent, parallel conduct. Instead,

the plaintiff must show some additional cooperation, coordination, or relationship

between each joined defendant. And, although conclusory assertions of such a link

between defendants are insufficient, cf. Arreola, 546 F.3d at 797, a plaintiff can

meet its burden at the pleading stage by coupling such assertions with specific

factual allegations that indicate cooperation, coordination, or collusion. Examples

of such facts include, inter alia, shared physical or email addresses, substantially




                                            8
  Case: 1:20-cv-00845 Document #: 40 Filed: 06/22/20 Page 9 of 11 PageID #:2045




identical product descriptions or web pages, or (to import a concept from elsewhere

in trademark law) websites that share a distinctive “look and feel,” see, e.g.,

Conference Archives, Inc. v. Sound Images, Inc., No. 3:2006-76, 2010 WL 1626072,

at *4 (W.D. Pa. Mar. 31, 2010) (discussing, in the trade-dress context, the “look

and feel” of a website, which includes technical elements such as colors, orientation,

and code elements).

      Of course, such facts will not definitively establish coordination or any other

kind of relationship between the defendants; for instance, defendants with nearly

identical product descriptions may in fact share no ties, with each simply copying

the same description from elsewhere. See Estée Lauder, 334 F.R.D. at 188–89. But,

at least at the pleading stage, plaintiffs need not allege facts that definitively

establish a link between the defendants; they need only allege facts that plausibly

establish such a link. See reFX Audio Software Inc., 2014 WL 1293816, at *7. And

specific factual assertions consistent with a narrative of cooperation or other

connection, viewed in the light most favorable to the plaintiff, are enough to

achieve plausibility. See generally Viamedia, Inc. v. Comcast Corp., 951 F.3d 429,

454 (7th Cir. 2020).

      In the end, the Court will rely on its judgment and common sense to

determine whether cooperation, coordination, or other ties have been plausibly

alleged, see Iqbal, 556 U.S. at 679, and generic allegations that necessarily

implicate large numbers of infringers will not pass muster. For instance, the fact

that multiple defendants lack proper contact information on their websites, see




                                          9
  Case: 1:20-cv-00845 Document #: 40 Filed: 06/22/20 Page 10 of 11 PageID #:2046




Pls.’ Mem. in Supp. of Joinder at 1, suggests little by itself about possible ties

between those defendants, instead hinting at what must be true for the vast

majority of counterfeiters—that they hope not to be caught. Similarly, that the

product descriptions of two defendants lack certain words or phrasing, see id., is

potentially probative only if such omissions are exceedingly uncommon among

counterfeiters of the goods in question.

      With these guideposts in mind, the Court turns to the facts here. While the

Plaintiffs assert that the Defendants are “an interrelated group of counterfeiters

acting in active concert,” Compl. ¶ 28, they do not clearly put forth allegations that

each Defendant has ties to every other Defendant. Moreover, much of what they

do present is generic and would likely apply to counterfeiters at large, including

the fact that none of the Defendants’ websites include “credible information”

regarding their physical addresses, id. ¶ 7. And although Plaintiffs aver that

Defendants “are in constant communication with each other” on various chatting

websites, based “[o]n information and belief,” id. ¶ 26, they offer no facts from which

the Court can infer such a relationship.

      Indeed, Plaintiffs hedge and suggest that many of the Defendants are not in

fact linked but were merely counterfeiting in a similar manner during the same

period. See Pls.’ Mem. in Supp. of Joinder at 8. Relatedly, while the Plaintiffs add

that certain of the Defendants share unique identifiers, Plaintiffs also imply that

many of the Defendants do not, id. at 8.




                                           10
  Case: 1:20-cv-00845 Document #: 40 Filed: 06/22/20 Page 11 of 11 PageID #:2047




      In short, the Court finds that Plaintiffs have not met their burden to show

that joinder of every Defendant is proper in this case. Plaintiffs are given until

July 17, 2020 to file an amended complaint that includes only those Defendants

that are alleged to have coordinated, collaborated, or are otherwise connected with

each other. Consistent with the principles articulated in this order, Plaintiffs

must allege specific facts indicating ties between each Defendant, including shared,

or substantially shared, identifiers that do not encompass a significant portion of

either all e-commerce counterfeiters generally or all MAC counterfeiters

specifically.

                                IV.   Conclusion

      For the foregoing reasons, the Court finds that the Defendants are not

properly joined.   Plaintiffs may attempt to cure this deficiency by filing an

amended complaint no later than July 17, 2020.

ENTERED: 6/22/20

                                             _______________________

                                             John Z. Lee

                                             United States District Court Judge




                                        11
